Title: General Orders, 4 November 1777
From: Washington, George
To: 



Head Quarters, White Marsh [Pa.] Novr 4th 1777.
Parole Newark.C. Signs Woodbridge. Monmouth.


A General Court Martial, of which Genl Sullivan was president, was held the 30th of October last, and the two following days—for the tryal of Brigadier Genl Maxwell on the following charge—“That he was once, during the time he commanded the light troops, disguised with liquor in such a manner as to disqualify him in some measure, but not fully, from doing his duty; & that once or twice besides, his spirits were a little elevated with liquor”—Upon which the Court pronounced sentence as follows.
“The Court having considered the charges, and evidences, are unanimously of opinion, that Brigadier General Maxwell, while he commanded the light troops, was not at any time disguised with liquor, so as to disqualify him in any measure from doing his duty—They do therefore acquit him of the charge against him.”
